WinsLow, O. J.
Doubtless the telephone conversation did not constitute a binding contract for the reason, among others, that it took place on Sunday. However, the letters which followed the conversation seem to be complete and specific in their terms, and we think the trial court was entirely justified in holding that they constituted a written contract which was in all essentials in accordance with the plaintiff’s version of the telephone conversation.
There was no error in changing the amount of the damages found by the jury. That body having found specially the market prices of the various qualities -of lumber covered by the contract, and there being no dispute in the evidence as to the percentages of the various contract qualities of lumber contained in the undelivered lumber which defendant had at its mill and refused to deliver, and no dispute as to the amount of undelivered lumber, the total amount of damages was simply a matter of mathematical calculation. The court made the'calculation and modified the gross sum found by the jury in accordance therewith. This was an eminently proper course.
By the Court. — Judgment affirmed.